               Case 5:18-cr-00172-BLF Document 200 Filed 04/12/21 Page 1 of 6




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
   DANIEL KALEBA (CABN 223789)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7020
             FAX: (415) 436-7009
 8           Colin.Sampson@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                             SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                         )   CASE NO. CR 18-00172 BLF
14                                                     )
             Plaintiff,                                )   UNITED STATES’ MOTION TO ADMIT
15                                                     )   EVIDENCE PERTAINING TO AN
        v.                                             )   UNAVAILABLE WITNESS PURSUANT TO
16                                                     )   FEDERAL RULE OF EVIDENCE 804
     MICHAEL KAIL,                                     )
17                                                     )
             Defendant.                                )
18                                                     )

19
                                             NOTICE OF MOTION
20
             TO THE CLERK OF THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS
21
     OF RECORD: PLEASE TAKE NOTICE that at 8:30 a.m. on Tuesday, April 13, 2021, before the
22
     Honorable Beth L. Freeman , the United States of America, by and through his undersigned counsel,
23
     will move the Court, pursuant to Federal Rule of Evidence 804, for admission of deposition evidence
24
     and associated exhibits relating to Benjamin Werther, an unavailable witness. This Motion is based upon
25
     this Notice of Motion, the points and authorities below, the pleadings and papers on file in this matter,
26
     and other materials or arguments as may be presented.
27
             As noted above, this motion seeks admission of deposition testimony and associated exhibits
28

     MOTION TO ADMIT EVIDENCE PURSUANT TO FRE 804                                                                1
     CR 18-00172 BLF
30
                 Case 5:18-cr-00172-BLF Document 200 Filed 04/12/21 Page 2 of 6




 1 pertaining to an unavailable witness pursuant to Federal Rule of Evidence 804.

 2                                                   MOTION

 3          The United States moves to introduce the former testimony of unavailable witness Benjamin

 4 Werther at trial pursuant to Federal Rule of Evidence 804. In support of the motion, the United States

 5 asserts that the hearsay exception articulated in Rule 804(b)(1) has been satisfied for the reasons

 6 described below.

 7          Benjamin Werther, the Founder and former Chief Executive Officer of Platfora, Inc. (“Platfora”),

 8 provided sworn, transcribed, and videotaped deposition testimony over two days, on April 29 and 30,

 9 2015. Defendant, Michael Kail, was the named defendant in the civil suit by the plaintiff, Netflix, Inc.

10 (“Netflix”), which made similar allegations as the government does in this criminal case: that Defendant

11 defrauded Netflix by purchasing software and services from companies that were paying him in cash or

12 stock options. Defendant’s (and Unix Mercenary, LLC’s) attorney (Scott Goldman, an attorney at the

13 same firm that represented Mr. Kail during the criminal investigation) attended both days of the

14 deposition and made objections and asked questions of Mr. Werther, who was shown and testified about

15 several documents on the government’s exhibit list (notably, 309, 313, 314, 333, 344, 348, and 350). Mr.

16 Werther testified that the documents were records of Platfora’s regularly conducted business activities.

17 Mr. Werther’s testimony related directly to Defendant’s role in approving a contract between Netflix

18 and Platfora and Defendant’s solicitation of a stock-compensated advisory board position with Platfora.

19          I.       Unavailability

20          Werther, an Australian citizen, has for several months been in Australia, which has strict

21 isolation and quarantine restrictions for anyone returning from abroad, and does not plan to return to the

22 United States until Summer 2021. On December 22, 2020, in response to an inquiry by the government,

23 Mr. Werther’s attorney stated that she would inquire whether Mr. Werther would accept service of the

24 trial subpoena. She responded the next day that Mr. Werther had relocated to Australia through July or

25 August 2021. On March 25, she again confirmed that Mr. Werther was unwilling to travel to the United

26 States for trial, even at the government’s expense, in part due to his inability to return to Australia,
27 where his family lives, as a result of several weeks of quarantine if he were to leave Australia, due to

28 pandemic safety restrictions. The government reached out to counsel for the witness more than two

     MOTION TO ADMIT EVIDENCE PURSUANT TO FRE 804                                                             2
     CR 18-00172 BLF
30
               Case 5:18-cr-00172-BLF Document 200 Filed 04/12/21 Page 3 of 6




 1 months before the original trial date to secure his attendance at trial. The cases cited by Defendant, in

 2 which the Court declined to find the witness unavailable, are inapposite. Mr. Werther is not in federal or

 3 state custody in the United States already. He is beyond the reach of a United States trial subpoena. He

 4 cannot be brought before the Court by the Marshals.

 5          II.     Former Testimony

 6          The government raised with Defendant its intention to introduce this sworn deposition testimony

 7 at Defendant’s trial pursuant to Federal Rule of Evidence 804(b)(1), which provides:

 8                  The following are not excluded by the rule against hearsay if the declarant
                    is unavailable as a witness:
 9
                            (1) Former Testimony. Testimony that:
10

11                                  (A) was given as a witness at a trial, hearing, or lawful
                            deposition, whether given during the current proceeding or a
12                          different one; and
13                                  (B) is now offered against a party who had—or, in a civil
                            case, whose predecessor in interest had—an opportunity and
14
                            similar motive to develop it by direct, cross-, or redirect
15                          examination.

16           The government asserts that, given that Defendant is outside of the United States and beyond the
17 jurisdiction of the Court, he is unavailable as a witness for purposes of Rule 804(b)(1). See United States

18 v. McFall, 558 F.3d 951, 963 (9th Cir. 2008) (district court’s decision to admit or exclude evidence

19 under Rule 804(b)(1) is reviewed for abuse of discretion). If Defendant is found to be unavailable, there

20 is no basis for excluding this testimony as hearsay. Moreover, Defendant’s status in the civil suit was

21 highly similar to his status in this case: a represented party to a suit in which the plaintiff alleged he

22 directed business to Platfora in exchange for an undisclosed compensated advisory position and his

23 decision to compensate Platfora at the termination of its proof-of-concept phase above and beyond the

24 terms of the contract between the companies as a result of his conflict of interest. See United States v.

25 Salerno, 505 U.S. 317, 326 (1992) (Blackmun, J., concurring and noting that “similar motive” for

26 purposes of this exception does not mean “identical motive” but rather is an “inherently . . . factual
27 inquiry” based on “the similarity of the underlying issues and on the context of the . . . questioning”);

28 See also McFall, 558 F.3d at 963 (holding that the motive to cross-examine at a prior hearing need not

     MOTION TO ADMIT EVIDENCE PURSUANT TO FRE 804                                                               3
     CR 18-00172 BLF
30
              Case 5:18-cr-00172-BLF Document 200 Filed 04/12/21 Page 4 of 6




 1 be “as intense as it would have been at trial”); but see United States v. Wilson, 36 F. Supp.2d 1177, 1184

 2 (N.D. Cal. Feb. 10, 1999) (denying admission in criminal trial of prior non-video deposition testimony).

 3          Mr. Werther’s testimony is extremely relevant to the issues to be decided by trial. Similar to his

 4 role in this criminal trial, Mr. Werther provided both testimony as an individual and also served as a

 5 representative of his company, Platfora. Moreover, the testimony is videotaped, and the jury can see and

 6 evaluate Mr. Werther’s words, speech, and other aspects that reflect upon his credibility similarly to

 7 their ability to do so in trial. The testimony was also much closer in time to the events in question: only

 8 one year after the termination of the Netflix-Platfora agreement and Mr. Kail’s resignation as a member

 9 of Platfora’s Customer Advisory Board.

10          Defendant’s only real basis for his objection (see ECF No. 175) to the testimony is its

11 inculpatory nature. Mr. Werther understood that Defendant was in charge of the budget for IT solutions

12 at Netflix, including Platfora. As the 60-day unpaid demonstration began in July 2013, Defendant was

13 offered an advisory board position compensated with options. Mr. Werther and Defendant discussed

14 difficulties implementing Platfora at Netflix, and Werther was concerned that Netflix would not enter a

15 contract until Platfora’s “3.0” product was released months later. Defendant met Mr. Werther in person

16 for dinner and raised the potential for a $600,000, 3-year contract with Netflix, and also discussed his

17 interest in an advisory role at Platfora.

18                  [T]here was a specific part of the conversation where he talked about what
                    he likes to do as an adviser and that -- and that when he is an adviser, his
19                  standard rate is a quarter -- a quarter of a percentage point of equity. And
                    that that was something that I should consider.
20

21 Transcript, Apr. 29, 2015, 151:11-16 (Exhibit 1, p. 34). Defendant pointed to his relationship with

22 SumoLogic as an example for Platfora to follow. Mr. Werther memorialized his conversation with

23 Defendant the next morning, stating, “the strong suggestion was that if we did [make Defendant a

24 compensated advisor], and remain responsive like we have been, we’d be able to a $600k 3 year deal

25 done by Labor Day.” Id., 163:13-25 (Exhibit 1, p. 42). In August 2013, Defendant became an advisor

26 entitled with options to purchase 75,000 shares of Platfora. Although Platfora vetted its two prior
27 advisors for conflicts of interest, it did not do so for Mr. Kail. Platfora asked for a three-year, $250,000

28 per year contract for its product, to which Defendant signed on behalf of Netflix. In a December 2013

     MOTION TO ADMIT EVIDENCE PURSUANT TO FRE 804                                                                 4
     CR 18-00172 BLF
30
              Case 5:18-cr-00172-BLF Document 200 Filed 04/12/21 Page 5 of 6




 1 email from Werther to a sales manager at Platfora, he referred to Defendant’s advisory role as a “pay to

 2 play” situation. Id. At 233:23-25 (Exhibit 1, p. 66). Between September 2013 and April 2014, Platfora

 3 was not utilized in any significant manner at Netflix outside of limited product testing. Mr. Kail did not

 4 attend Platfora’s Advisory Board meetings. When one of Defendant’s direct reports unilaterally

 5 cancelled the contract at seven months, as the month-to-month portion of the contract was to convert to

 6 an annual subscription, Defendant resigned from the his advisory role and approved payment of the

 7 remaining $155,000, representing the remainder of a successful first-year of the contract, over the

 8 objection of a Netflix purchasing manager.

 9          This testimony is clearly relevant to the fraud charges in this case. Moreover, Mr. Werther’s

10 substantive testimony about his company’s acceptance of Mr. Kail’s “strong suggestion” to offer him

11 equity to get a sale to Netflix formalized falls within the “statement against interest” exception under

12 Rule 804(b)(3), as they were “so contrary to the declarant’s proprietary or pecuniary interest.” Mr.

13 Werther’s testimony also authenticates numerous relevant Platfora documents as business records,

14 including business-related emails with Defendant and other Platfora employees and Board members.

15 Pursuant to Federal Rule of Evidence 104(a), the Court is not bound by the Rules of Evidence in

16 determining whether the proffered evidence is admissible. This evidence is further “relevant to the

17 weight and credibility of other evidence” in this case, namely, the exhibits related to Platfora, Inc. and

18 the testimony of former Platfora, Inc. employees Michael Asher, Theresa Vu, and Michael Rossi. See

19 Fed. R. Evid. 104(e).

20          Defendant argues to minimize the “prior testimony” hearsay exception contained in Rule 804,

21 effectively arguing (without support) that a prior civil deposition, by its very nature, could never satisfy

22 Rule 804(b)(1). But that is not the standard. Defendant had the “opportunity and similar motive to

23 develop” the evidence from Mr. Werther. That Defendant was not physically present, or that he would

24 later be accused of criminal conduct by the federal government, or his attorney’s decisions regarding

25 objections and questions, is not a basis for finding that the testimony does not satisfy the hearsay

26 exception.
27          Given that the government has made reasonable but unsuccessful efforts to obtain Mr. Werther’s

28 presence at trial; Mr. Werther’s 2015 deposition was sworn and videotaped only a year after some of the

     MOTION TO ADMIT EVIDENCE PURSUANT TO FRE 804                                                                 5
     CR 18-00172 BLF
30
              Case 5:18-cr-00172-BLF Document 200 Filed 04/12/21 Page 6 of 6




 1 events in question; numerous deposition exhibits are now trial exhibits; and Mr. Kail was represented at

 2 the deposition and was defending against similar allegations, this Court is fully capable of ruling on

 3 objections without risking a waste of time or confusion of the issues, and the jury may give the

 4 testimony the weight it deserves. Accordingly, the government submits that the evidence it seeks to

 5 admit, i.e. deposition testimony and accompanying exhibits pertaining to Benjamin Werther, is proper

 6 pursuant to Federal Rule of Evidence 804.

 7

 8

 9 DATED: April 12, 2021                                         Respectfully submitted,

10                                                               STEPHANIE M. HINDS
                                                                 Acting United States Attorney
11

12
                                                                        /s/
13                                                               COLIN C. SAMPSON
                                                                 DANIEL KALEBA
14                                                               CHRIS KALTSAS
                                                                 Assistant United States Attorneys
15

16

17

18

19

20

21

22

23

24

25

26
27

28

     MOTION TO ADMIT EVIDENCE PURSUANT TO FRE 804                                                             6
     CR 18-00172 BLF
30
